UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 09-2398


MEIFENG HUANG,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 28, 2010                   Decided:    August 23, 2010


Before KING and     DAVIS,   Circuit   Judges,   and    HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Meifeng Huang, Petitioner Pro Se. Raphael Choi, Chief Counsel,
Arlington, Virginia; Daniel Eric Goldman, Senior Litigation
Counsel, Paul Thomas Cygnarowicz, Tyrone Sojourner, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Meifeng     Huang,      a    native         and     citizen       of     China,

petitions for review of an order of the Board of Immigration

Appeals    dismissing      her     appeal       from    the     Immigration         Judge’s

denial of her applications for relief from removal.

            Huang     first      challenges       the    determination         that     she

failed to establish eligibility for asylum.                         To obtain reversal

of   a   determination     denying      eligibility           for   relief,    an     alien

“must show that the evidence he presented was so compelling that

no reasonable factfinder could fail to find the requisite fear

of persecution.”        INS v. Elias-Zacarias, 502 U.S. 478, 483-84

(1992).     We have reviewed the evidence of record and conclude

that Huang fails to show that the evidence compels a contrary

result.    Having failed to qualify for asylum, Huang cannot meet

the more stringent standard for withholding of removal.                             Chen v.

INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v. Cardoza-Fonseca,

480 U.S. 421, 430 (1987).

            Accordingly,      we    deny        the    petition      for    review.      We

dispense    with    oral      argument      because        the      facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                       PETITION DENIED




                                            2